Case 0:18-cv-62697-RS Document 13 Entered on FLSD Docket 01/31/2019 Page 1 of 4



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.:           0:18-CV-62697-FAM

 SATARA N. MONROE,

        Plaintiff,

 v.

 WELLS FARGO BANK, N.A.,

       Defendant.
 ___________________________________/

        MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT AND
                  INCORPORATED MEMORANDUM OF LAW

        Plaintiff SATARA N. MONROE (“Ms. Monroe”), by and through the undersigned

 counsel, and pursuant to Fed. R. Civ. P. 15 (a)(2) and S.D. Fla. Local Rule 15.1, files this Motion

 for Leave to file Plaintiff’s Second Amended Complaint, and in support thereof, states:

        1.        On December 28, 2018, Ms. Monroe filed an Amended Complaint, [D.E. 8], as a

 matter of course pursuant to Fed. R. Civ. P. 15.

        2.        On January 11, 2019, Defendant Wells Fargo Bank, N.A. (“Wells Fargo”) filed a

 Motion to Dismiss [D.E. 10].

        3.        Ms. Monroe now seeks leave of Court to file her Second Amended Complaint, a copy

 of which is attached hereto as Exhibit “A.”

        4.        Ms. Monroe’s Second Amended Complaint addresses the pleading issues which

 Wells Fargo presented in its Motion to Dismiss, as well as adding three additional causes of action

 against Wells Fargo.

        5.        Ms. Monroe’s Second Amended Complaint does not introduce any new parties.

        6.        This is the first such motion Plaintiff has filed.

                                                                                                                  1|Page
                                                   Rodal Law, P.A.
       5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                      www.Rodallaw.com
Case 0:18-cv-62697-RS Document 13 Entered on FLSD Docket 01/31/2019 Page 2 of 4



           7.     The instant motion is filed in good faith and not filed for the purposes of delay.

           8.     The parties have yet to file their Joint Scheduling Report and the Court has not yet

 issued its Scheduling Order.

           9.     As of the date of this Motion, discovery has not been initiated in this action.

           10.    Defendant will not be prejudiced by the granting of this Motion.

           11.    Pursuant to Local Rule 7.1(a)(2), a proposed Order is attached for the Court’s

 convenience as Exhibit “B,” and a copy will be transmitted in Microsoft Word format via

 electronic mail to moreno@flsd.uscourts.gov, pursuant to Rule 3(I)(6) of the CM/ECF

 Administrative Procedures of the Southern District of Florida.

                                          MEMORANDUM OF LAW

           A motion to amend is governed by Fed. R. Civ. P. 15(a), which provides that leave to

 amend pleadings “shall be freely given when justice so requires.” Id. The Eleventh Circuit Court

 of Appeals has explained that such leave should be “freely given,” as required by the rule, except

 in the presence of countervailing factors such as “undue delay, bad faith or dilatory motive on the

 part of the movant, repeated failure to cure deficiencies by amendments previously allowed, undue

 prejudice to the opposing party by virtue of allowance of the amendment, futility of amendment,

 etc.” McKinley v. Kaplan, 177 F.3d 1253, 1258 (11th Cir. 1999) (quoting Foman v. Davis, 371

 U.S. 178, (1962)); Bryant v. Dupree, 252 F.3d 1161 (11th Cir. 2001) (lower court should have

 permitted amendment to complaint where there was no evidence of prejudice or undue delay);

 Loggerhead Turtle v. County Council of Volusia County, Fla., 148 F.3d 1231, 1257 (11th Cir.

 1998) (overturning denial of leave to amend where defendant had not shown prejudice or undue

 delay).

           Thus, in light of the liberal policy of allowing for amendments, the Eleventh Circuit has


                                                                                                                  2|Page
                                                   Rodal Law, P.A.
       5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                      www.Rodallaw.com
Case 0:18-cv-62697-RS Document 13 Entered on FLSD Docket 01/31/2019 Page 3 of 4



 held that motions for leave to amend complaints should be liberally granted when necessary in the

 interests of justice. See Jennings v. BIC Corp., 181 F.3d 1250, 1258 (11th Cir. 1999) (stating that

 “leave to amend should be liberally granted when necessary in the interest of justice” under Fed.

 R. Civ. P. 15(a)); Florida Power & Light Co. v. Allis Chalmers Corp., 85 F.3d 1514, 1520 (11th

 Cir. 1996) (“Unless substantial reason exists to deny leave to amend, the discretion of the district

 court is not broad enough to permit denial.”)

                                                    CONCLUSION

         For the reasons discussed above, Plaintiff, SATARA N. MONROE, respectfully requests

 this Honorable Court grant leave to file the attached Second Amended Complaint and for such

 other relief as is just and proper.

                               CERTIFICATE OF GOOD FAITH CONFERENCE

         Pursuant to Local Rule 7.1(a)(3), undersigned counsel represents that he conferred with

 counsel for Defendant who stated that Defendant does not agree to the relief sought herein.


                                                                     Respectfully Submitted,

                                                                     /s/ Yechezkel Rodal            .
                                                                     YECHEZKEL RODAL, ESQ.
                                                                     Florida Bar No. 91210
                                                                     E-mail:chezky@rodallaw.com
                                                                     THOMAS J. PATTI, ESQ.
                                                                     Florida Bar No. 118399
                                                                     E-mail:tom@rodallaw.com
                                                                     RODAL LAW, P.A.
                                                                     5300 N.W. 33rd Ave., Suite 219
                                                                     Fort Lauderdale, Florida 33309
                                                                     Phone: (954) 367-5308
                                                                     Fax: (954) 900-1208

                                                                     Counsel for Plaintiff



                                                                                                                   3|Page
                                                    Rodal Law, P.A.
        5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                       www.Rodallaw.com
Case 0:18-cv-62697-RS Document 13 Entered on FLSD Docket 01/31/2019 Page 4 of 4



                                         CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
 on January 31, 2019 with the Clerk of Court using CM/ECF. I also certify that the foregoing
 document is being served this day on all counsel of record or pro se parties identified on the Service
 List below either via transmission of Notices of Electronic Filing generated by CM/ECF or in some
 other authorized manner for those counsel or parties who are not authorized to receive
 electronically Notices of Electronic Filing.



 David A. Greene, Esq.
 dgreene@foxrothschild.com
 Amy S. Rubin, Esq.
 arubin@foxrothschild.com
 FOX ROTHSCHILD LLP
 777 South Flagler Drive
 Suite 1700 – West Tower
 West Palm Beach, FL 33401
 Telephone: (561) 835-9600
 Facsimile: (561) 835-9602

 Attorneys for Wells Fargo Bank, N.A.




                                                          Rodal Law, P.A.
                                                          Attorneys for Ms. Monroe
                                                          5300 N.W. 33rd Ave., Suite 219
                                                          Ft. Lauderdale, Florida 33309
                                                          Telephone: (954) 367-5308

                                                          /s/Yechezkel Rodal
                                                          Yechezkel Rodal, Esq.
                                                          Florida Bar No. 91210
                                                          chezky@rodallaw.com




                                                                                                                  4|Page
                                                   Rodal Law, P.A.
       5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                      www.Rodallaw.com
